Amendment One
to
Employment Agreement
By and Among
Global Axcess Corp
And
George McQuain




THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (“the Amendment”) is made and entered
into as of this 21st day October, 2010, by and among GLOBAL AXCESS CORP, a
Nevada corporation (the “Corporation”), and GEORGE MCQUAIN, an individual
residing in Jacksonville, Florida (the “Employee”).


WHEREAS, the Corporation and the Employee are parties to the Employment
Agreement (the “Agreement”) which was made the 1st day of July, 2008;


WHEREAS, the Corporation and the Employee desire to amend certain provisions of
the Agreement as hereinafter provided;


WHEREAS, the Amendment shall be deemed to have been integrated into the terms
and conditions of the Agreement;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


Section 4.3 of the Agreement shall be modified to read as follows:


“4.3    In the event of a termination of Employee’s employment hereunder without
Cause by Corporation, provided that Employee complies with the Restrictive
Covenants contained herein, Employee shall be entitled to receive salary
continuation payments at Employee’s base salary rate, in effect as of the date
of Employee’s termination of employment, less applicable tax withholding,
payable in equal installments in accordance with Corporation’s usual payroll
practices (but no less than monthly), over the following time period: (i) if the
termination occurs during the initial term, for the remaining portion of such
initial term, or for eighteen (18) months after the date of termination of
Employee’s employment, whichever is longer, or (ii) for any termination
occurring after the initial term, for eighteen (18) months after the date of
termination of Employee’s employment. Corporation will also pay Employee’s
health, life, dental, short term disability, and long term disability insurance
premiums that Corporation is paying at the time of termination of Employee’s
employment during the same time period.  Corporation will also pay Employee for
his accrued but unused paid time off and any bonuses earned by the date of
Employee’s termination.  Except as provided below, such payments shall commence
on the first payroll payment date coincident with or next following Employee’s
termination of employment.


1

--------------------------------------------------------------------------------


 
Notwithstanding anything in this Agreement to the contrary, the payments
described in this Paragraph 4.3 shall not be paid or payable unless on or before
the sixtieth (60th) day following Employee’s termination of employment, Employee
has provided Corporation with an executed general release of all claims arising
out of or related to Employee’s employment with Corporation, and such release is
not subject to revocation, in a form and manner satisfactory to Corporation (the
“Release Agreement”), which shall be provided by Corporation to Employee within
ten (10) days of Employee’s termination of employment.  Any payments that become
due and payable under this Paragraph 4.3 during this sixty (60) day period shall
be paid in a single lump sum on the sixtieth (60th) day and all subsequent
payments shall be paid in installments as described above.”


Section 5.2(iv) of the Agreement shall be modified to read as follows:


“(iv)    compete with the Corporation, its successors and assigns by engaging,
directly or indirectly, in the Business the Corporation is engaged in after the
date of the expiration or termination of this Agreement and as conducted or in a
business substantially similar to the Business the Corporation is engaged in
after the date of the expiration or termination of this Agreement within the
“Territory,” as hereinafter defined (“Restricted Business”); or”


Section 6 (“Change of Control”) of the Agreement shall be modified to read as
follows:


“6.           Change of Control. If there is a Change of Control, as defined
herein, and if within six (6) months of such Change of Control (a) Employee’s
base salary is reduced and (b) Employee’s job responsibilities (as in effect
during Employee’s employment with Corporation in Jacksonville, Florida prior to
the Change of Control) are diminished, Employee may terminate his employment
with Corporation within thirty (30) days of such reduction in salary and
diminution in job responsibilities.  In connection with such termination of
employment, provided that Employee complies with the Restrictive Covenants
contained herein, Employee shall be entitled to receive salary continuation
payments at Employee’s base salary rate, in effect as of Employee’s termination
of employment, less applicable tax withholding, payable in equal installments in
accordance with Corporation’s usual payroll practices (but no less than
monthly), over the following time period: (i) if the termination occurs during
the initial term, for the remaining portion of such initial term, or for one (1)
year after the date of termination of Employee’s employment, whichever is
longer, or (ii) for any termination occurring after the initial term, for one
(1) year after the date of termination of Employee’s employment.  Corporation
will also pay Employee’s health, life, dental, short term disability, and long
term disability insurance premiums during the same time period.  Corporation
will also pay Employee for his accrued but unused paid time off and any bonuses
earned by the date of Employee’s termination.  Except as provided below, such
payments shall commence on the first payroll payment date coincident with or
next following Employee’s termination of employment.


2

--------------------------------------------------------------------------------


 
Notwithstanding anything in this Agreement to the contrary, the payments
described in this Paragraph 6 shall not be paid or payable unless on or before
the sixtieth (60th) day following Employee’s termination of employment, Employee
has provided Corporation with an executed Release Agreement, which shall be
provided by Corporation to Employee within ten (10) days of Employee’s
termination of employment.  Any payments that become due and payable under this
Paragraph 6 during this sixty (60) day period shall be paid in a single lump sum
on the sixtieth (60th) day and all subsequent payments shall be paid in
installments as described above.


For purposes of this Agreement, “Change of Control” shall mean the acquisition
by any individual, entity or group (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”)) (a “Person”) of
ownership of stock of Corporation that, together with stock held by such Person,
constitutes more than 50% of the total fair market value or total voting power
of the stock of Corporation.  However, if any Person is considered to own more
than 50% of the total fair market value or total voting power of the stock of
Corporation, the acquisition of additional stock by the same Person is not
considered to cause a change in ownership of Corporation (or to cause a change
in the effective control of Corporation).  An increase in the percentage of
stock owned by any one Person as a result of a transaction in which Corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this paragraph.  This paragraph applies only when there is
a transfer of stock of Corporation (or issuance of stock of Corporation) and
stock in Corporation remains outstanding after the transaction.”


Section 13 (“Compliance with Code Section 409A”) of the Agreement shall be
modified to read as follows:


“13.           Compliance with Code Section 409A.  It is intended that the terms
of this Agreement, including any ambiguous terms, be interpreted in a manner
consistent with Section 409A.  It is also intended that, for all purposes,
“termination of employment” (or similar terms) as used herein shall mean
“separation from service” (within the meaning provided by Treasury Regulation
Section 1.409A-1(h)) in accordance with Treasury Regulation Section
1.409A-3(a)(1).  Any provision that would cause this Agreement, or any payment
hereunder, to fail to satisfy Section 409A shall have no force or effect until
amended to comply with Section 409A, which amendment may be retroactive to the
extent permitted by Section 409A.  The direct payment or reimbursement of
expenses permitted under this Agreement or otherwise shall be made no later than
the last day of Employee’s taxable year following the taxable year in which such
expense was incurred.  Notwithstanding anything herein to the contrary, in no
event shall Corporation be liable to Employee for, or with respect to, any
taxes, penalties, or interest which may be imposed upon you pursuant to Section
409A.


If it is determined that (a) Employee is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) and the regulations and other guidance promulgated
thereunder, and any elections made by Employee in accordance therewith, and (b)
such payments constitute a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, then notwithstanding the timing of
payment provided in any other Paragraph of this Agreement, no payment,
distribution, or benefit under this Agreement that constitutes a distribution of
deferred compensation and that would otherwise be payable during the six (6)
month period after Employee’s termination of employment, will be made during
such six (6) month period, and any such payment, distribution or benefit will
instead be paid on the first business day after such six (6) month period.”
 
3

--------------------------------------------------------------------------------




Except as otherwise expressly amended by this Amendment, the Agreement is and
shall continue to be in full force and effect in accordance with its terms.  In
the event of any inconsistency between the provisions of this Amendment and
those in the Agreement, the terms of this Amendment shall control.




IN WITNESS WHEREOF, the parties hereto have executed this Amendment this
21st day of October, 2010.





 


GLOBAL AXCESS CORP


By:     Michael J. Loiacono


Title:  Chief Financial Officer


/s/ Michael J. Loiacono                    
Signature






GEORGE MCQUAIN


/s/ George McQuain                         
Signature


4

--------------------------------------------------------------------------------

